*648MEMORANDUM ***
The plaintiffs appeal the district court’s dismissal of their third amended complaint with prejudice and without leave to amend. The plaintiffs also appeal the court’s order denying reconsideration of that dismissal as well as several procedural decisions. We have jurisdiction under 28 U.S.C. § 1291.
We affirm the dismissal of this action and the denial of reconsideration for the reasons stated by the district court. The plaintiffs’ contentions regarding judicial reassignment, recusal, and briefing deadlines lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.